                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

            vs.                                         Case No. 97-cr-98

RANDALL MILLER,

                  Defendant.


       NOTICE OF APPEARANCE AND DISCLOSURE STATEMENT

      Pursuant to Local Criminal Rule 12.4, notice and disclosure is hereby

provided that, the individual defendant in the above-referenced matter, is

represented by Federal Defender Services of Wisconsin, Inc., through undersigned

counsel.

      Dated at Milwaukee, Wisconsin, this 17th day of July, 2020.

                                     Respectfully submitted,

                                     /s/ Joshua D. Uller
                                     Joshua D. Uller, WI Bar #1055173
                                     Federal Defender Services
                                         of Wisconsin, Inc.
                                     517 E. Wisconsin Avenue – Room 182
                                     Milwaukee, WI 53202
                                     Tel. (414) 221-9900
                                     Email: joshua_uller@fd.org

                                     Counsel for Defendant, Randall Miller




       Case 2:97-cr-00098-JPS Filed 07/17/20 Page 1 of 1 Document 2216
